

Exhibit 10.24
AGREEMENT AND GENERAL RELEASE


This Agreement and General Release (“Agreement”) is made and entered into this
18th day of October 2004 by and between Gregg Eisenberg (“Eisenberg”) and
Maverick Tube Corporation (“Maverick”), herein collectively referred to as the
“Parties.”
Recitals
A. Eisenberg has served as the Chairman of the Board of Directors (“Board”) of
Maverick and has been employed by Maverick as its President and Chief Executive
Officer.
B. Eisenberg has decided to retire from Maverick and, in conjunction with that
retirement, has resigned his position as President and Chief Executive Officer
and has resigned from all other offices held by him in Maverick and any of its
subsidiaries (the “Retirement”).
C. In order to provide for an orderly transition in the management of Maverick
as a result of Eisenberg’s Retirement, Eisenberg, who has resigned from his
position as Chairman of the Board effective December 31, 2004, will thereafter
serve Maverick in a consulting relationship under the terms and conditions set
forth in this Agreement.
D. The Parties acknowledge and agree that the restrictive covenants contained
within this Agreement were specifically intended and agreed to by the Parties,
that those covenants are reasonable and necessary to protect and preserve
Maverick’s legitimate business interests, that those covenants are reasonable as
to their duration and scope, that any violation of those covenants would result
in immediate, irreparable harm
 

--------------------------------------------------------------------------------


 


to Maverick, and that the enforcement of those covenants through injunctive
relief or other means would not prevent Eisenberg from earning a livelihood.


NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements contained within this Agreement, the adequacy and sufficiency of
which are hereby acknowledged and confessed, the Parties hereby agree as
follows:

1. Announcement of Retirement. Eisenberg has submitted his resignation from his
positions as President and Chief Executive Officer and from all other offices
held by him in Maverick and any of its subsidiaries, other than as a director of
Maverick (“Resignation”). Maverick will inform the public of the Retirement and
its plan for succession in a press release that is expected to be issued
following the close of the stock market on October 18, 2004. A copy of the
relevant portion of the press release relating to this announcement is attached
to this Agreement as Exhibit A. Except to the extent required by law or to the
extent dictated by a material change in circumstances, as determined by
Maverick, any subsequent press releases issued by Maverick regarding the reasons
for Eisenberg’s Retirement shall be substantially consistent with the contents
of Exhibit A. Eisenberg shall cooperate with Maverick in the announcement of his
Retirement, including but not limited to participating as directed by Maverick
in a telephone conference call on October 19, 2004.
 
2. Cessation of Duties. Eisenberg’s resignation from his positions as President
and Chief Executive Officer and from all other offices held by him in Maverick
and any of its subsidiaries became effective immediately upon the submission of
his Resignation (that is, October 15, 2004). Eisenberg, accordingly, has ceased
performing any and all duties related to those positions and offices immediately
following his
 
2

--------------------------------------------------------------------------------


 
Resignation. Eisenberg shall have no involvement in Maverick’s business except
as directed by Maverick and as a director of Maverick. Eisenberg’s Resignation
included Eisenberg’s resignation from his position as Chairman of the Board,
which shall be effective at the close of business on December 31, 2004.
 
3. Continuation of Compensation and Other Benefits. Notwithstanding his
Resignation, Maverick shall (a) continue to pay Eisenberg the base salary that
he was earning immediately prior to his Resignation (less any authorized
deductions or other deductions required by law) and pay 100% of the financial
and non-financial bonuses to which Eisenberg would be entitled under Maverick’s
bonus plans had the Resignation not occurred (without regard to whether any
contingencies are met and without regard to whether all or a portion of the
bonus although earned in 2004 is not paid or payable until 2005) in accordance
with Maverick’s regular payroll practices through December 31, 2004, (b)
continue to allow Eisenberg to participate in its insurance and benefit plans
through December 31, 2004, and (c) allow Eisenberg to exercise, up through
December 31, 2005, all previously granted stock options that are or may become
exercisable prior to December 31, 2005. Maverick will continue to insure
Eisenberg under its director and officer liability insurance policy, as in
effect from time to time, throughout the period from January 1, 2005 through
December 31, 2007. In addition, if Eisenberg elects to continue his health
insurance coverage under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”) after December 31, 2004, Maverick shall pay Eisenberg’s portion of his
health insurance premiums under COBRA during the eighteen-month period from
January 1, 2005 through June 30, 2006.
 
3

--------------------------------------------------------------------------------


 


4. Consulting Arrangement. During the period from January 1, 2005 through
December 31, 2005 (the “Consulting Term”), Eisenberg shall serve as a consultant
for Maverick. In that capacity, Eisenberg shall be available telephonically or
in person to answer questions and advise Maverick’s Board and its officers,
employees and agents on business matters or issues raised by Maverick. In his
capacity as a consultant, Eisenberg shall not be deemed an employee or an agent
of Maverick, but rather shall be considered an independent contractor, and
accordingly Eisenberg’s actions will not be deemed binding upon Maverick under
agency principles and, except as is necessary to effectuate the terms of this
Agreement, Eisenberg shall not be eligible to participate in any plans or
programs offered by Maverick to its employees. As compensation for his
consulting services, Maverick shall pay Eisenberg the total fee of Seven Hundred
Twenty Thousand Dollars ($720,000.00), to be paid in equal, monthly installments
over the calendar year 2005. Eisenberg shall be solely responsible for the
payment of all taxes due or arising from the payment of this fee.
 
5. Non-Competition, Non-solicitation and Confidentiality Agreement.
 
A. Throughout the Consulting Term and throughout the one (1) year period
immediately following the termination of that consulting arrangement, Eisenberg
shall not engage or invest in, own, manage, operate, finance, control, or
participate in the ownership, management, operation, financing, or control of,
be employed by, consult for or with, obtain sales for, lend his name to, lend
his credit to, or render services or advice to, any business engaged in the
manufacture, coating, distribution, marketing or sale of OCTG, HSS, conduit,
line pipe or coil tubing markets within the United States or Canada. Eisenberg,
however, is not precluded by this paragraph from purchasing or
 
4

--------------------------------------------------------------------------------


 


otherwise acquiring in the aggregate up to (but not more than) five percent (5%)
of any class of securities of any enterprise (but without otherwise
participating in the day to day operational activities of such enterprise) if
such securities are listed on any national or regional securities exchange or
have been registered under Section 12(g) of the Securities Exchange Act of 1934.
 
B. Non-Solicitation. Throughout the Consulting Term and throughout the one (1)
year period immediately following the termination of that consulting
arrangement, Eisenberg shall not, without the prior written consent of Maverick,
directly or indirectly, either as an employee, employer, lender, owner, partner,
member, agent, principal, broker, advisor, consultant, manager, shareholder,
director or officer, or otherwise on Eisenberg’s behalf or on behalf of any
person, firm, partnership, entity or corporation, or by any agent of Eisenberg:
 
(a) solicit, take away or attempt to take away the trade or patronage of, any
customer, supplier, licensee or business relation of Maverick; nor
 
(b) solicit the services of, interfere with the employment or business
relationship of, employ or endeavor to employ any employee or agent of Maverick.


C. Confidential Information. Throughout the Consulting Term, and at all times
subsequent to the termination of the Consulting Term, Eisenberg shall not
disclose to any Person (as hereinafter defined) or use for his own account or
for the benefit of any third party any Confidential Information of Maverick (as
hereinafter defined), whether or not such information is embodied in writing or
other physical form, without Maverick’s written consent, unless and to the
extent that (a) such disclosure is required by law, by an order of a court
having competent jurisdiction or under subpoena from a governmental agency, or
(b) the Confidential Information is or becomes generally known to and available
for use by the public other than as a result of the fault of the Eisenberg or
the fault of any other Person bound by a duty of confidentiality to Eisenberg.
For the purposes of this Agreement, the term “Person” shall refer to any
individual, partnership, corporation, limited liability company, association,
joint stock company, trust, joint venture, unincorporated organization or
government entity. The term “Confidential Information” as used in this Agreement
includes, but is not limited to:
 
 
5

--------------------------------------------------------------------------------





agency, or (b) the Confidential Information is or becomes generally known to and
available for use by the public other than as a result of the fault of the
Eisenberg or the fault of any other Person bound by a duty of confidentiality to
Eisenberg. For the purposes of this Agreement, the term “Person” shall refer to
any individual, partnership, corporation, limited liability company,
association, joint stock company, trust, joint venture, unincorporated
organization or government entity. The term “Confidential Information” as used
in this Agreement includes, but is not limited to:

 
(a)  any and all trade secrets concerning the business and affairs of Maverick,
that constitutes a trade secrete within the meaning of applicable law, including
by way of illustration, data, know-how, formulae, compositions, processes,
designs, sketches, photographs, graphs, drawings, samples, inventions and ideas,
past, current and planned research and development, customer lists, current and
anticipated customer requirements, price lists, market studies, business plans,
database technologies, systems, structures, processes, improvements, devices,
discoveries, concepts and other such information, however documented, of
Maverick;
 
(b)  any and all information concerning the business and affairs of Maverick,
including but not limited to, historical financial statements, financial
projections and budgets, historical and projected sales, capital spending
budgets and plans, the names and backgrounds of key personnel, contractors,
agents, suppliers and potential suppliers, personnel training and techniques and
materials, purchasing methods and techniques, and any other information, however
documented; that is deemed the confidential or proprietary information of
Maverick; and
 
6

--------------------------------------------------------------------------------


 


(c) any and all notes, analysis, compilations, studies, summaries and other
material prepared by or for Maverick containing or based, in whole or in part,
upon any information included in the foregoing subparagraphs (a) and (b).
 
D. Consideration. As separate consideration for Eisenberg’s agreements as set
forth in this paragraph 5, Maverick shall pay Eisenberg the sum of Five Hundred
Thousand Dollars ($500,000.00), to be paid during the Consulting Term in equal,
monthly installments.
 
E. Extension of the Restrictive Covenants. Maverick shall have the option of
extending the restrictive covenants contained in paragraph 5.A and 5.B.
(Non-Competition Non-Solicitation) for a third year (2007). To exercise that
option, Maverick must inform Eisenberg in writing at least 90 days prior to
December 31, 2006 that the restrictive covenants will be extended to December
31, 2007 and, as consideration for that extension, must pay Eisenberg the sum of
Two Hundred Fifty Thousand Dollars ($250,000.00), to be paid in equal, monthly
installments throughout the 2007 calendar year.
 
6. Non-Disparagement. During the non-compete period, including any extensions
thereof as provided in paragraph 5 above (the “Non-Compete Period”), Eisenberg
shall not engage, or encourage others to engage, in any conversations, comments,
critiques, discussions, descriptions, or any other form of communication,
whether oral or written or direct or indirect, with any third person or entity
or the public generally that in any way disparages the character, integrity,
honesty, hiring and employment practices, professional abilities, professional
reputation, business practices, general reputation or business pursuits of
Maverick or any of Maverick’s past, present or 
 
7

--------------------------------------------------------------------------------


 


future employees, officers or directors.
 
7. Remedies for Violations of Covenants.
 
(a) The parties acknowledge and agree that, in the event of any violation or
threatened violation of the covenants contained in this Agreement, the party
whose rights are so violated or threatened shall be authorized and entitled to
seek and receive, from any court of competent jurisdiction:



(i)  
temporary, preliminary and permanent injunctive relief;

 

(ii)  
an equitable accounting of all profits or benefits arising out of such violation
whether realized by the party or any other party which utilized or benefited
from the party’s services, directly or indirectly; and

 

(iii)  
direct, incidental, and consequential damages to the party arising from the
breach, which rights and remedies will be cumulative and in addition to any
other rights and remedies to which Maverick may be entitled.

 
(b) If any party incurs expenses to retain attorneys, accountants or other
experts to enforce any of the covenants contained in this Agreement, the
prevailing party shall recover all such costs, court costs, fees and expenses of
enforcement, including actual fees of attorneys, accountants and experts.
 
(c) In order to preserve Maverick’s rights under the non-compete provisions of
this agreement, during the Non-Compete Period, Maverick may advise any third
party who has contacted Eisenberg or who was contacted by Eisenberg to establish
a
 
 
8

--------------------------------------------------------------------------------


 


relationship that threatens a violation of the non-compete agreement of the
existence of this Agreement and of its terms and Maverick shall have no
liability for so doing.

8. No Basis for Claims. Eisenberg warrants and represents that there is no
actual or impending suits, claims or other actions against Maverick based upon,
arising from or related to any personal conduct on his part, nor is there any
basis for any such suit, claim or other action, other than actions or omissions
within the business judgment of Eisenberg while acting in the course and scope
of this employment as an officer or director of Maverick.
 
9. Release of Claims by Eisenberg. In consideration of the payments provided by
this Agreement and the stipulations and covenants made hereunder, Eisenberg,
with the intent of binding himself and his successors, heirs, assigns,
attorneys, and family members, hereby releases and forever discharges Maverick
and its parents, affiliates, subsidiaries and other related companies and each
of their officers, directors, agents, representatives and employees from and
against any and all matters, claims, charges, demands, causes of action, debts,
liabilities, controversies, judgments grievances and suits of every kind
whatsoever, including any claims for actual or punitive damages, costs and
attorney fees, which first arose prior to and through the date on which this
Agreement is executed, including but not limited to, any and all claims arising
under or pursuant to the Employee Retirement Income Security Act of 1974, as
amended, 29 U.S.C. § 1001 et seq.; Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C., § 2000e et seq.; the Civil Rights Act of 1991, 42 U.S.C. §
1981(a) et seq.; the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101
et seq.; the Missouri Human Rights Act, Mo. Rev. Stat. § 213.010 et seq.; the
Missouri Service Letter Statute, Mo. Re. Stat. § 290.140,
 
 
9

--------------------------------------------------------------------------------


 


and any and all other statutes or ordinances, any and all claims arising under
or pursuant to the Severance Agreement between Maverick and Eisenberg dated
November 11, 1998 (the “Severance Agreement”), any and all claims arising under
or pursuant to common law. Eisenberg expressly waives the benefit of any statute
or rule of law, which, if applied to this Agreement, would otherwise exclude
from its binding effect any claims not known by Eisenberg to exist. Eisenberg
also agrees that he will not institute any claims for damages or for other
relief by charge or otherwise, nor will he authorize, encourage, or induce any
other person or entity, governmental or otherwise, to enter into any claim for
damages or for other relief via administrative or legal proceedings against
Maverick and/or any of its parents, affiliates, subsidiaries, or related
companies or any of their officers, directors, agents, representatives or
employees for any such claims and should he do so he will immediately tender
back all amounts paid him under this Agreement. Eisenberg further relinquishes
all claims and rights to shares of Maverick common stock awarded to Eisenberg
under Maverick’s 2004 Omnibus Stock Plan. Notwithstanding the foregoing, the
release set forth in this paragraph 9 shall not be applicable to or in any way
affect the representations, warranties and obligations of Maverick hereunder and
the remedies of Eisenberg with respect thereto.

10. Release of Claims by Maverick. In consideration of the stipulations and
covenants made hereunder, Maverick, with the intent of binding itself and its
successors, heirs, assigns, and, hereby releases and forever discharges
Eisenberg and his successors, heirs, agents, attorneys, representatives and
employees from and against any and all matters, claims, charges, demands, causes
of action, debts, liabilities, controversies, judgments, grievances and suits of
every kind whatsoever, including any claims for actual
 
 
10

--------------------------------------------------------------------------------


 


or punitive damages, costs and attorney fees, which first arose prior to and
through the date on which this Agreement is executed, including but not limited
to any and all other statutes or ordinances, any and all claims arising under or
pursuant to the Severance Agreement between Maverick and Eisenberg, and any and
all claims arising under or pursuant to common law. Maverick expressly waives
the benefit of any statute or rule of law, which, if applied to this Agreement,
would otherwise exclude from its binding effect any claims not known by Maverick
to exist. Maverick also agrees that it will not institute any claims for damages
or for other relief by charge or otherwise, nor will it authorize, encourage, or
induce any other person or entity, governmental or otherwise, to enter into any
claim for damages or for other relief via administrative or legal proceedings
against Eisenberg and/or any of his successors, heirs, agents, attorneys,
representatives and employees for any such claims. Notwithstanding the
foregoing, the release set forth in this paragraph 10 shall not be applicable to
or in any way affect the representations, warranties and obligations of
Eisenberg hereunder and the remedies of Maverick with respect thereto.
 
11. Legal Compliance. Notwithstanding anything contained within this Agreement
to the contrary, Maverick and Eisenberg shall not be precluded by any term or
provision of this Agreement from taking action that, in the opinion of their
respective counsel, is required in order to comply with the applicable laws. The
Parties agree that either party’s taking such action shall not be deemed a
violation of this Agreement and shall not form the basis for a breach of
contract action.
 
12. Representation of Corporate Authority to Enter in this Agreement. Maverick
represents and warrants that it enters into this Agreement pursuant to the
authority of its board of directors after duly convening in accordance with its
by-laws and 
 
 
11

--------------------------------------------------------------------------------


 


articles of incorporation. The person signing this Agreement for Maverick
represents and warrants that he or she has been authorized to do so and to bind
Maverick thereby.
 
13. Divisibility. If any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to time,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it so as to be enforceable to the extent compatible with the applicable
law.
 
14. Severability. If any one or more provisions contained in this Agreement or
any application thereof shall be invalid, illegal, or unenforceable in any
respect, the validity, legality or enforceability of the remaining provisions of
this Agreement and any other application thereof shall not in any way be
affected or impaired.
 
15. Miscellaneous Provisions.
 
(a) Non-Waiver. Either party’s failure to exercise a right provided for under
this Agreement in the event of a breach by the other of any term hereof shall
not be construed as a waiver of such breach or prevent the party not so acting
from thereafter enforcing strict compliance with any and all terms of this
Agreement.
 
(b) Binding Effect. This Agreement is binding upon and shall inure to the
benefit of Maverick, its successors and assigns and Eisenberg, Eisenberg’s
heirs, executors, administrators and legal representatives.
 
(c) Assignment. This Agreement may be assigned by Maverick (but not Eisenberg)
and Eisenberg’s successors and assigns. Eisenberg consents to any such
assignment.
 
(d) Modification. This Agreement sets forth the full and complete understanding
of the parties, and any prior agreement oral or written, regarding the matters
contained within this Agreement are null and void. Any amendments to this
Agreement must be in writing and signed by the Maverick’s Chief Executive
Officer and Eisenberg.
 
 
12

--------------------------------------------------------------------------------


 


matters contained within this Agreement are null and void. Any amendments to
this Agreement must be in writing and signed by the Maverick’s Chief Executive
Officer and Eisenberg.

(f) Governing Law. This Agreement shall be deemed for all purposes to have been
made in the State of Missouri and shall be governed by and construed in
accordance with the laws of the State of Missouri, notwithstanding either the
place of execution of this Agreement, nor the performance of any acts in
connection with or under this Agreement in any other jurisdiction.
 
(g) Consent to Jurisdiction and Venue. Any dispute related to this Agreement or
its application or enforcement, either at law or in equity, shall be brought and
resolved only in either the United States District Court for the Eastern
District of Missouri or the Circuit Court for St. Louis County, Missouri.
Eisenberg hereby specifically waives any right that he may have to challenge or
oppose the personal jurisdiction or venue of those courts.
 
(h) Opportunity to Review.  Eisenberg acknowledges that he has been given
adequate time to review this Agreement, that he has in fact reviewed this
Agreement with an attorney who negotiated provisions of this Agreement on his
behalf, and that he understands the meaning and effect of each paragraph of this
Agreement.
 
[Remainder of page intentionally left blank; signature page to follow]


 

13

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Eisenberg and Maverick have executed this Agreement as of
the date set forth above.
 


GREGG EISENBERG
 
MAVERICK TUBE CORPORATION
     
/s/ Gregg Eisenberg
 
By
/s/ C. Robert Bunch
   
Name
C. Robert Bunch
   
Title
President

 
 

14

--------------------------------------------------------------------------------

